Title: William P. DuVal to Thomas Jefferson, 29 August 1813
From: DuVal, William P.
To: Jefferson, Thomas


          Dear sir At my Fathers, augt 29th 1813 Buckingham County
          my father presented me your letter of April last, in which you say you have occasion for the services of a friend in the neighbourhood of Shelbyville, Kentucky, The high opinion I have always entertained of you both, as a statesman, and gentleman, would at all times, induce me to serve you, with elacrity and pleasure, and I assure if any
			 circumstance could add to this disposition, the old friend of my father would be the first,I shall not return to Kentucky untill next spring, if your buis business will not admit of this day delay, I will after receiving your instructions, write to some friend of mine in Kentucky, on whom I can depend, to do the buis business for you,
			 I intend to do myself the pleasure of visiting your residince this fall.
          I am with respct & EsteemWm P. DuVal
        